Case 15-21711-TPA         Doc 130     Filed 12/31/20 Entered 12/31/20 15:57:39            Desc Main
                                     Document      Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                            )
                                   )                   Bankruptcy No. 15-21711 TPA
 LARRY J. EVANS, JR. and           )
 KELLY S. EVANS,                   )                   Chapter 13
                                   )
            Debtors.               )
                                   )
 RONDA J. WINNECOUR, CHAPTER 13 )
 TRUSTEE,                          )                   Related to Doc. Nos. 124, 125, 128, 129
                                   )
            Movant,                )
                                   )                   Current Hearing Date & Time:
      v.                           )                   January 6, 2021 at 10:30 a.m.
                                   )
 SELECT PORTFOLIO SERVICING, INC., )
                                   )
            Respondent.            )


           CONSENT MOTION TO CONTINUE JANUARY 6 HEARING
    ON TRUSTEE’S MOTION TO COMPEL REFUND OR TO PROVIDE FULL AND
                      COMPLETE LOAN HISTORY

          Select Portfolio Servicing, Inc., by and through its undersigned counsel, files this Motion

 to Continue Hearing on Trustee’s Motion to Compel Refund or to Provide a Full and Complete

 Loan History, and respectfully asserts as follows:

          1.     On December 3, 2020, the Chapter 13 Trustee filed a Motion to Compel Refund or

 to Provide a Full and Complete Loan History (the “Motion”) [Doc. No. 124].

          2.     On December 4, 2020, the Court entered an Order Scheduling Hearing (the

 “Order”) [Doc. No. 125], designating December 18, 2020, as the deadline to respond to the Motion

 and also designating December 31, 2020, as the deadline to file a loan history.

          3.     A hearing on the Motion is set for Wednesday, January 6, 2021, at 10:30 AM.
Case 15-21711-TPA       Doc 130     Filed 12/31/20 Entered 12/31/20 15:57:39            Desc Main
                                   Document      Page 2 of 3



        4.     On December 18, 2020, Select Portfolio Servicing, Inc. (“SPS”) filed its Response

 to the Chapter 13 Trustee’s Motion.   [Doc. No. 128].

        5.     On December 31, 2020, SPS filed the complete loan history. [Doc. No. 129].

        6.     The undersigned counsel for SPS and the Chapter 13 Trustee have been

 communicating regarding this matter and have agreed to meet and confer with respect to the loan

 history and any questions that the Chapter 13 Trustee may have.

        7.     In light of the forgoing, the undersigned has consulted with the Chapter 13 Trustee,

 who has consented to a three (3) week continuance of the Hearing currently scheduled for

 Wednesday, January 6, 2021 at 10:30 AM.

        WHEREFORE, Respondent, Select Portfolio Servicing, Inc., respectfully requests the

 Court to continue the hearing currently scheduled for Wednesday, January 6, 2021 at 10:30 AM

 for three (3) weeks or other such date as the Court may determine.



 Dated: December 31, 2020                    Respectfully submitted,

                                             /s/ Harry A. Readshaw
                                             Harry A. Readshaw
                                             Pa. I.D. No. 204287
                                             Eckert Seamans Cherin & Mellott, LLC
                                             600 Grant Street, 44th Floor
                                             Pittsburgh, PA 15219
                                             (412) 566-6010
                                             hreadshaw@eckertseamans.com
                                             Counsel to Select Portfolio Servicing, Inc.




                                                2
Case 15-21711-TPA       Doc 130    Filed 12/31/20 Entered 12/31/20 15:57:39            Desc Main
                                  Document      Page 3 of 3



                              CERTIFICATION OF COUNSEL

        I, Harry A. Readshaw, counsel for Respondent, Select Portfolio Servicing, Inc., hereby

 certify that I have conferred with the Movant, Ronda J. Winnecour, Esquire, Chapter 13 Trustee,

 who has consented to the continuance requested herein.



 Dated: December 31, 2020                    Respectfully submitted,

                                             /s/ Harry A. Readshaw
                                             Harry A. Readshaw
                                             Pa. I.D. No. 204287
                                             Eckert Seamans Cherin & Mellott, LLC
                                             600 Grant Street, 44th Floor
                                             Pittsburgh, PA 15219
                                             (412) 566-6010
                                             hreadshaw@eckertseamans.com
                                             Counsel to Select Portfolio Servicing, Inc.




                                                3
